AO 106 (Rev. 04/10) Appice tors IArebWakkakastied Document 1 Filed 09/25/19 Page 1.of 61

 

UNITED STATES DISTRICT COURT |
for the SEP 2 5 2019

 

Eastern District of California CLERK, U.S. DISTRI
© ' EASTERN DISTRICT OF CALIFORNIA
by /
In the Matter of the Search of ) DEPUTY CLERK
)
C — 2:19- SW. 834. AC
Six Electronic Devices in the Lawful Custody of the U.S. aseNo. 1 3 S 8

Forest Service )
)

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern _ District of California =—__, there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M1 evidence of a crime;
O) contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
O aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)C1) manufacture of marijuana
21 U.S.C. §§ 841(a)(1), 846 conspiracy to manufacture marijuana

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

M1 Continued on the attached sheet.
O Delayed notice days (give exact ending date if more than 30 ____) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

a | Applicant 's signature Oo _

Jeramiah Laudenslager, Special Agent, U.S.F.S. |

Printed name and title

  

Sworn to before me and signed in my presence.
, _@
Dates A CG Lblt7— br‘
Judge’s signature

City and state: Sacramento, California _ Allison Claire, U.S. Magistrate Judge __

Printed name and title
Oo Oo SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 2 of 61

McGregor Scott
United States Attorney

David Spencer

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

In the Matter of the Search of: CASE NO.
Six Electronic Devices in the Lawful Custody AFFIDAVIT IN SUPPORT OF AN APPLICATION
of the U.S. Forest Service UNDER RULE 41 FOR A WARRANT TO
SEARCH DEVICE
1. I, Jeramiah Laudenslager, being first duly sworn, hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND
2. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a search warrant authorizing the examination of property—six electronic
devices—which is currently in law enforcement possession, and the extraction from that property of
electronically stored information described in Attachment B.

3. Iam a Special Agent employed by the United States Forest Service (USFS). I have been
a Special Agent since November 2012. I am currently assigned to the Mendocino National Forest. I am a
“law enforcement officer” “of the United States” within the meaning of 18 U.S. C. § 2510(7), who is
empowered by law to conduct investigations of, and to initiate arrests for, various offenses involving
national forest lands, including Title 21 offenses outlawing the manufacture of marijuana.

4, I have received seven months of full time, formalized training at the Federal Law
Enforcement Training Center in Brunswick, Georgia. A portion of that training regarding controlled

substances included, but was not limited to, identification, detection, smuggling, interdiction,

 
oOo CO “Ss DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 3 of 61

undercover operations, money laundering techniques, manufacture, transportation, concealment, and
sales, and the investigation of individuals and organizations involved in such criminal activities. I have
participated in numerous investigations involving controlled substances. I have also conducted countless
hours of surveillance, observing and recording movements of persons trafficking drugs and those
suspected of trafficking drugs. Additionally, | have participated in and/or executed numerous search
warrants authorizing the search of locations such as residences, cell phones, and vehicles related to drug
manufacturers and traffickers, and their co-conspirators. These investigations have resulted in arrests of
numerous individuals, and the seizure of illicit drugs and drug-related evidence. I have also participated
in and/or executed several tracker warrants against vehicles.

5. As a result of my experience, I have become familiar with the day-to-day operations
and the various practices, tools, trends, paraphernalia, and related articles utilized by various drug
traffickers and manufacturers in their efforts to cultivate, possess, import, conceal, and distribute
controlled substances, including marijuana.

6. During the course of these investigations, I have had the opportunity to discuss at length
with other experienced law enforcement officers and agents their investigations of suspects involved in
the manufacture and transportation of marijuana. During these conversations, I have discussed the
methods and practices used by criminal organizations to manufacture marijuana, evade detection,
communicate between workers in the gardens and those outside the gardens, and transport marijuana,
equipment, and supplies.

7. In light of the foregoing, I am generally familiar with the manner in which marijuana is
manufactured, transported, stored, and distributed; the methods of payment for such drugs; the methods
of laundering and concealing drug proceeds; and the methods of communication between drug
traffickers. I have also become very familiar with methods and practices used to re-supply the marijuana
grow sites and remove harvested marijuana from the grow sites. As a result of these investigations, |
have learned that the primary means of communication between the growers and other members of their
organization is by cellular telephone and sometimes radio and satellite phone.

8. This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

 
oO CO “SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 4 of 61

I. IDENTIFICATION OF THE DEVICE TO BE EXAMINED
9. The property to be searched, which is further described in Attachment A, is as follows:
a) WHITE/BLACK iPHONE WITH YELLOW CASE (“Device 1”);
b) BLACK SAMSUNG CELL PHONE, MODEL SM-J337A, S/N R28K431WHPE
(“Device 2”);
c) BLACK iPHONE (“Device 3”)
d) BLACK ZTE CELL PHONE, MODEL N9137, S/N 325376834826 (“Device 4”)
e) BLACK/SILVER LG CELL PHONE, MODEL LGMS631, S/N
512KPRW854718 (“Device 5”); and
f) WHITE SAMSUNG CELL PHONE, MODEL SM-J700T1, FCC ID
A3LSMJ700T (“Device 6”)
10. Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6, are currently located at a
Forest Service facility. The applied-for warrant would authorize the forensic examination of Device 1,
Device 2, Device 3, Device 4, Device 5 and Device 6 for the purpose of identifying electronically stored
data particularly described in Attachment B.
Il. PROBABLE CAUSE
11. Since early May 2019, agents have been investigating the illegal marijuana cultivation
activities on national forest lands belonging to Alonzo LOPEZ-VALDIVIA, Ramon Eladio CHAIDEZ-
AISPURO, Martin Alberto MACIAS, Ramiro Lopez PACHECO, Ulises Lopez PACHECO, Oscar
LOPEZ-VALDIVIA and other co-conspirators. During this investigation, agents identified a marijuana
grow site in a remote area of the Mendocino National Forest, in Tehama County, California (“Grow Site
#1”) and another grow site in Glenn County, California (“Grow Site #2”). Agents raided Grow Site #1
on August 8, 2019, eradicated 906 marijuana plants, and arrested Martin MACIAS and Ramiro Lopez
PACHECO at the grow site. At a later date (August 13, 2019), agents raided Grow Site #2 and
eradicated 741 marijuana plants. Ulises Lopez PACHECO and Oscar LOPEZ-VALDIVIA were later
identified as the suspects working in Grow Site #2 but were not present upon the raid.
12. On August 12, 2019, the Honorable Edmund F. Brennan issued arrest warrants and a

criminal complaint for Alonso LOPEZ-VALDIVIA and Ramon Eladio CHAIDEZ-AISPURO and

 
So CO NSN NH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 5 of 61

search warrants for 1290 Northgate Drive APT 35, in Yuba City, California (Alonso LOPEZ-
VALDIVIA residence) and 1837 18" Street, in Olivehurst, California (Ramon CHAIDEZ-AISPURO
residence). The Affidavit in support of these search warrants, arrest warrants, and criminal complaint is
attached to this Affidavit as Attachment C and incorporated herein by reference.

13. On August 13, 2019, during the execution of the search warrant at 1290 Northgate Drive
APT 35, Device 1 (evidence item 1) was recovered from the dining room table in the residence. Device
2 (evidence item 2) was recovered from the living room floor of the residence. Alonso LOPEZ-
VALDIVIA, Ulises Lopez PACHECO and Oscar LOPEZ-VALDIVIA were present at the residence
during the execution of the search warrant.

14. During the execution of the search warrant at 1837 18" Street, Device 3 (evidence item
1-1) was recovered from a couch in the main living area and was claimed by Ramon CHAIDEZ-
AISPURO. Device 4 (evidence item 1-2) was also recovered from the main living area in a lunch box
which also contained marijuana. Device 5 (evidence item 2-2) was recovered from the kitchen directly
under a note card book containing marijuana indicia notes. Device 6 (evidence item 2-3) was recovered
from a kitchen drawer and law enforcement personnel were informed it was Ramon CHAIDEZ-
AISPURO’s old phone from a juvenile who resides at the residence. Ramon CHAIDEZ-AISPURO was
present at the residence during the execution of the search warrant. Officers also found 44 marijuana
plants growing in a bedroom and 135 marijuana plants growing in the backyard of the residence.

15. Subsequently, Alonso LOPEZ-VALDIVIA, Ramon CHAIDEZ-AISPURO, Ulises Lopez
PACHECO and Oscar LOPEZ-VALDIVIA were arrested for 21 U.S.C. §§ 841(a)(1).

16. On August 14, 2019, Ulises Lopez PACHECO and Oscar LOPEZ-VALDIVIA were
charged by Criminal Complaint. The Affidavit in support of this criminal complaint is attached to this
Affidavit as Attachment D and incorporated herein by reference.

17. It has been my experience in past marijuana manufacturing investigations that suspects,
including workers at the cultivation site and couriers, utilize mobile telephones to communicate with
other narcotics traffickers, couriers, customers, and suppliers, and that records relating to these activities
are frequently found stored in cellular telephones utilized by narcotics traffickers.

18. Based on my training and relevant experience, I know that mobile telephones preserve in

 
oT oO eo US OD

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 6 of 61

their memory a history of incoming, outgoing, and missed calls, which can lead to evidence of the
telephone numbers of other narcotics traffickers and the dates and times that they and/or the mobile
telephone user dialed one another’s telephones. Mobile telephones also contain in their memory a
telephone book. This allows the user to store telephone numbers and other contact information; the
information stored in a telephone used by a narcotics trafficker is evidence of the associations of the
narcotics trafficker, some of which are related to his or her illegal business. Mobile telephones also
contain in their memory text messages sent, received, and drafted by the mobile telephone user. The text
message history of a narcotics trafficker’s mobile telephone can contain evidence of narcotics trafficking
because it shows the communications or planned communications of a narcotics trafficker and the
telephone numbers of those with whom the narcotics trafficker communicated or intended to
communicate. Mobile telephones also have a voicemail function that allows callers to leave messages
when the telephone user does not answer. Narcotics traffickers sometimes leave voice messages for each
other and this is evidence both of their mutual association and possibly their joint criminal activity.
Mobile telephones can also contain other user-entered data files such as “to-do” lists, which can provide
evidence of crime when used by a narcotics trafficker. Mobile telephones can also contain photographic
data files, which can be evidence of criminal activity when the user was a narcotics trafficker who took
pictures of evidence of crime. Mobile telephone companies also store the data described in this
paragraph on their own servers and associate the data with particular users’ mobile telephones.

19. It is my opinion, based on my training and experience, and the training and experience of
other law enforcement investigators to whom I have spoken, that the items listed in Attachment B are
items most often associated with communications among drug traffickers during a conspiracy.

20. Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6 are currently in the
lawful possession of the United States Forest Service. They came into the United States Forest
Service’s possession during the execution of search warrants. Although the United States Forest Service
might already have all necessary authority to examine Device L Device 2, Device 3, Device 4, Device 5
and Device 6, I seek this additional warrant out of an abundance of caution to be certain that an
examination of Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6 will comply with the

Fourth Amendment and other applicable laws.

 
Oo *& SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 7 of 61

IV. TECHNICAL TERMS

21. Based on my training and experience, I use the following technical terms to convey the

following meanings:

a)

b)

Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.

 
Oo CO TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 8 of 61

d)

Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

IP Address: An Internet Protocol address (or simply “IP address’’) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control

a range of IP addresses. Some computers have static-that is, long-term-IP

 
oO Se NS DN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 9 of 61

addresses, while other computers have dynamic-that is, frequently changed-IP
addresses.

f) Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
state.

22. Based on my training, experience, and research, I know that Device 1, Device 3, Device
4, Device 5 and Device 6 have capabilities that allow them to serve as a wireless telephone, digital
camera, and PDA, and to access the internet. I know that Device 2 has the capabilities that allow it to
serve as a wireless telephone, digital camera and PDA. In my training and experience, examining data
stored on devices of this type can uncover, among other things, evidence that reveals or suggests who
possessed or used the device.

V. ELECTRONIC STORAGE AND FORENSIC ANALYSIS

23. Based on my knowledge, training, and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the Internet are
typically stored for some period of time on the device. This information can sometimes be recovered
with forensics tools.

24. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence of the
crimes described on the warrant, but also forensic evidence that establishes how Device 1, Device 2,
Device 3, Device 4, Device 5 and Device 6, were used, the purpose of their use, who used them, and
when. There is probable cause to believe that this forensic electronic evidence might be on Device 1,
Device 2, Device 3, Device 4, Device 5 and Device 6, because:

a) Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).

b) Forensic evidence on a device can also indicate who has used or controlled

 
oD Oo BS SN DD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 10 of 61

Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence.

c) A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

d) The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

e) Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium. |

25. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit the examination of Device 1, Device 2, Device 3, Device 4,
Device 5 and Device 6, consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans of the entire medium, which might
expose many parts of Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6, to human
inspection in order to determine whether it is evidence described by the warrant.

26. Manner of execution. Because this warrant seeks only permission to examine Device 1,
Device 2, Device 3, Device 4, Device 5 and Device 6, already in law enforcement’s possession, the
execution of this warrant does not involve the physical intrusion onto a premises. Consequently, |

///

 
o *®& NSN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 11 of 61

submit there is reasonable cause for the Court to authorize execution of the warrant at any time in the
day or night.
VI. CONCLUSION
27. I submit that this affidavit supports probable cause for a search warrant authorizing the
examination of Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6, described in Attachment
A to seek the items described in Attachment B.

Respectfully submitted,

LP oa

Jeramiah Laudénslager
Special Agent

United States Forest Service

 

Subscribed and sworn to before me on: q/2z of (9
/ f——

The Honorable Allison Claire
UNITED STATES MAGISTRATE JUDGE

hah Zp —

Approved as to feor®
AUSA David afer Reet

10

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 12 of 61

ATTACHMENT A

Device 1:
THE PROPERTY TO BE SEARCHED IS A WHITE/BLACK iPHONE WITH YELLOW CASE
(evidence item 1, seized from 1290 Northgate Drive, APT 35)

Device 2:
THE PROPERTY TO BE SEARCHED IS A BLACK SAMSUNG CELL PHONE, MODEL SM-

J337A, S/N R28K431WHPE (evidence item 2, seized from 1290 Northgate Drive, APT35)

Device 3:
THE PROPERTY TO BE SEARCHED IS A BLACK iPHONE (evidence item 1-1, seized from 1837
18" Street)

Device 4:
THE PROPERTY TO BE SEARCHED IS A BLACK ZTE CELL PHONE, MODEL N9137, S/N
325376834826 (evidence item 1-2, seized from 1837 18" Street)

Device 5:
THE PROPERTY TO BE SEARCHED IS A BLACK/SILVER LG CELL PHONE, MODEL
LGMS631, S/N 512KPRW854718 (evidence item 2-2, seized from 1837 1g Street)

Device 6:
THE PROPERTY TO BE SEARCHED IS A WHITE SAMSUNG CELL PHONE, MODEL SM-
J700T1, FCC ID A3LSMJ700T (evidence item, 2-3, seized from 1837 18" Street)

Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6, are currently located at a United States
Forest Service facility.

This warrant authorizes the forensic examination of the Devices for the purpose of identifying the
electronically stored information described in Attachment B.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 13 of 61

ATTACHMENT B

All records on Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6 described in Attachment
A that relate to violations of 21 U.S.C. § 841(a)(1) & 846 and involve the manufacturing of marijuana
since January 2019, including, but not limited to:

a.

2.

all information relating to any conspiracy to manufacture, distribute, and/or possess with
the intent to distribute marijuana;

dates, times and durations of telephone calls made to the cellular telephone by
conspirators and made by the cellular telephone to conspirators, with the telephone
numbers calling or called;

names, nicknames, aliases, addresses, and telephone numbers of potential conspirators in
the manufacture and distribution of marijuana;

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and amounts of
specific transactions;

any information related to sources of supplies necessary to support the cultivation and
harvesting of marijuana (including names, addresses, phone numbers, or any other
identifying information);

any information recordings schedule or travel from March 1, 2018, to August 24, 2018

all bank records, checks, credit card bills, account information, and other financial
records.

Evidence of user attribution showing who used or owned Device 1, Device 2, Device 3,

Device 4, Device 5 and Device 6 at the time the things described in this warrant were created, edited, or
deleted, such as logs, phonebooks, saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including any
form of computer or electronic storage (such as flash memory or other media that can store data) and
any photographic form.

 
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 14 of 61

ATTACHMENT C
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 15 of 61

AFFIDAVIT OF U.S. FOREST SERVICE SPECIAL AGENT
JERAMIAH LAUDENSLAGER IN SUPPORT OF SEARCH WARRANTS AND
CRIMINAL COMPLAINT

I, Jeramiah Laudenslager, being duly sworn on oath, depose and say as follows:

PURPOSE

1. This Affidavit supports an applications for warrants to search the following locations and
vehicles:

i. 1290 Northgate Road Apartment 35, Yuba City, California, further described in
Attachment A-1;
ii. 1837 18th Street, Olivehurst, California, further described in Attachment A-2;
iii. A 2003 Toyota sedan, silver in color, bearing California license plate 4XUM692,
further described in Attachment A-3;
iv. A 2006 Hummer H3, silver in color, bearing California license plate 5TNU381,
further described in Attachment A-4

2. I believe there is probable cause that the residences and vehicles described in
Attachments A-1 through A-4 contain evidence, fruits, proceeds, or instrumentalities in
violation of 21 U.S.C. § 841(a)(1) (manufacture of marijuana), and 21 U.S.C. §§ 846 and
841(a)(1) (conspiracy to manufacture marijuana). The evidence, fruits, and
instrumentalities to be searched and seized are more fully described in Attachment B.

3. This Affidavit is also made in support of criminal complaints and arrest warrants for the
following persons, for violations of 21 U.S.C. § 841(a)(1) (manufacture of at least 100
marijuana plants), and 21 U.S.C. §§ 846 and 841(a)(1) (conspiracy to manufacture at
least 100 marijuana plants):

i. Alonzo LOPEZ-VALDIVIA; and
ii. Ramon Eladio CHAIDEZ-AISPURO

AGENT TRAINING AND EXPERIENCE

4. Tama Special Agent employed by the United States Forest Service (USFS). I have been
a Special Agent since November 2012. I am currently assigned to the Mendocino
National Forest. I am authorized, and presently assigned, to investigate and enforce
violations of the Controlled Substances Act. I have received seven months of full time,
formalized training at the Federal Law Enforcement Training Center in Brunswick,
Georgia. Portions of that training included the following subjects related to controlled
substances offenses: drug identification, detection, smuggling, and interdiction;
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 16 of 61

undercover operations; money laundering techniques; the manufacture, transportation,
concealment, and sales of controlled substances, including marijuana; and the
investigation of individuals and organizations involved in such criminal activities.

I have participated in numerous investigations involving controlled substances. I have
also conducted countless hours of surveillance, observing and recording movements of
persons trafficking drugs and those suspected of trafficking drugs. Additionally, I have
participated in and/or executed numerous search warrants authorizing the search of
locations such as residences, cell phones, and vehicles related to drug traffickers and their
co-conspirators. These investigations have resulted in arrests of numerous individuals,
and the seizure of illicit drugs and drug-related evidence. I have also participated in
and/or executed several tracker warrants for vehicles.

As a result of my experience, | have become familiar with the day-to-day operations and
the various practices, tools, trends, paraphernalia, and related articles utilized by various
drug traffickers and manufacturers in their efforts to cultivate, possess, import, conceal,
and distribute controlled substances.

During the course of these investigations, I have had the opportunity to discuss at length
with other law enforcement officers and agents their investigations of suspects involved
in the manufacture and transportation of marijuana. During these conversations, I have
discussed the methods and practices used by criminal organizations to manufacture
marijuana, evade detection, communicate between workers in the gardens and those
outside the gardens, and transport marijuana, equipment, and supplies.

The facts and information set forth in this Affidavit are based upon my personal
knowledge and observations, my training and experience, information I have reviewed
concerning this investigation, and information and I have received from other law
enforcement personnel. Because this affidavit is submitted for the limited purpose of
supporting the criminal complaints and securing the requested arrest and search warrants,
I have not included the details of every aspect of the investigation. I have set forth only
the facts that I believe are necessary to establish a foundation for an order authorizing the
arrest of the individuals named herein, a criminal complaint charging the individuals
named herein, and the search and seizure of the properties identified in this Affidavit.

STATEMENT OF PROBABLE CAUSE

Since early May 2019, agents have been investigating the illegal marijuana cultivation
activities on national forest lands of Alonzo LOPEZ-VALDIVIA, Ramon Eladio
CHAIDEZ-AISPURO, Martin Alberto MACIAS, Ramiro Lopez PACHECO, and other
co-conspirators. During this investigation, agents have identified a marijuana grow site
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 17 of 61

in a remote area of the Mendocino National Forest, in Tehama County, California
(“Grow Site #1”) and another probable grow site in Glenn County, California (“Grow
Site #2”), as shown on the map/satellite image below. Drop Sites 1-3 lead to Grow Site
#1 and Drop Sites 4-5 likely lead to Grow Site #2. Agents raided Grow Site #1 on
August 8, 2019, eradicated 906 marijuana plants, and arrested MACIAS and PACHECO
at the grow site.

Google Earth

 

Agents raid Grow Site #1 and eradicate 906 plants on August 8, 2019.

10. On August 8, 2019, law enforcement personnel (the “raid team”) conducted a raid of
Grow Site #1. At Grow Site #1, California Department of Fish and Wildlife (CDF W)
Warden Nick Buckler observed an individual (later identified as MACIAS) dressed in
camouflage pants watering the marijuana plants. As Warden Buckler approached the
individual, he announced his presence and said “police K-9.”, MACIAS immediately ran.
Warden Buckler sent his K-9, who apprehended MACIAS. MACIAS was apprehended
near a live-in camp.

11. Agents continued on a trail leading south from the live-in camp, which led them to more
growing marijuana plants. Warden Buckler observed an individual (later identified as
PACHECO) watering marijuana plants. As Warden Buckler approached PACHECO, he
Case 2:19-sw-00834-AC Document 1, Filed 09/25/19 Page 18 of 61

again announced his presence, saying “police K-9.”,. PACHECO immediately turned and
ran. Warden Buckler sent his K-9, who apprehended PACHECO.

12. Agents eradicated a total of 906 marijuana plants at the cultivation site. The cultivation
site consisted of multiple plots, all interconnected by common trails.

13. On August 9, 2019, MACIAS and PACHECO were charged by Criminal Complaint
(2:19-mj-125-DB) with manufacturing at least 100 marijuana plants, in violation of 21
ULS.C. § 841(a)(1).

Agents identify Drop Point 1 (Grow Site #1) months before the raid, on April 18, 2019.

14. On April 18, 2019, Tehama County Sheriff's Office (TCSO) Agent Noel Clem and I
observed a “Tru-Spec” clothing tag lying on the ground in a turnout on Forest Service
Route (FSR) 23N73. FSR 23N73 is a dirt road located off of FSR M-4, in a remote area
of the Mendocino National Forest, in Tehama County, in the Eastern District of
California. I began surveillance operations on FSR 23N73 at this time utilizing a
concealed motion activated camera. According to TCSO Lieutenant Jeff Garrett, this
specific turnout (“Drop Point 1”) has historically been used as a marijuana
manufacturing supply drop point. “Tru-Spec” is a camouflage clothing brand commonly
used by individuals working and living in a marijuana manufacturing site.

Trail camera photos from May 2-12, 2019, show LOPEZ-VALDIVIA and his Hummer visit
Drop Point I on multiple occasions.

15. On May 2, 2019, at approximately 7:10 pm, a silver Hummer bearing California license
plate 5TNU381 (the “Hummer”) was photographed traveling on FSR 23N73 and leaving
FSR 23N73 about 24 minutes later. The Hummer is registered to Alonzo LOPEZ-
VALDIVIA at 1290 Northgate APT 35, Yuba City CA (the “Lopez-Valdivia
Residence’),

16. On May 5, 2019, at approximately 4:46 pm, the Hummer was photographed traveling on
FSR 23N73 towards Drop Point 1 and then leaving at approximately 4:54 pm. The
Hummer was photographed returning to FSR 23N73, in the direction of Drop Point 1, at
approximately 5:08 pm and leaving at approximately 5:14 pm.

17, On May 7, 2019, at approximately 4:49 pm, surveillance images recorded the Hummer
travelling on FSR 23N73 towards Drop Point 1 and leaving at approximately 5:05 pm.

18. On May 8, 2019, I placed concealed motion-activated trail cameras at Drop Point 1.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 19 of 61

19, On May 9, 2019, at approximately 5:01 pm, surveillance images show a Honda Civic
(Utah license plate U919W) travelling on FSR 23N73. The Civic is registered to Pedro
LOPEZ in Roy, Utah. At approximately 5:02 pm, surveillance images captured the Civic
pulling into Drop Point 1, a passenger exiting the Civic, and the feet and legs of two
individuals walking about. At approximately 5:07 pm, the Civic left and an individual
was photographed “brushing tracks” with a Manzanita branch. “Brushing tracks” is a
common tactic utilized by drug trafficking organizations (“DTOs’) to conceal tire or shoe
impressions left behind after a supply drop. I have seen this tactic used numerous times
by DTOs manufacturing marijuana on national forest land. I also know that individuals
that are using public land for legal purposes generally do not attempt to conceal tire or
foot impressions. Several minutes later a Hispanic male adult (later identified as LOPEZ-
VALDIVIA) was photographed walking down FSR 23N73 with a manzanita branch in
his right hand. At approximately 7:59 pm, two male adults were photographed walking
on FSR 23N73 towards FSR M-4. One of the individuals was carrying a “Happy Frog”
soil bag. Based upon my training and experience, I know “Happy Frog” soil is
commonly used by marijuana growers.

LOPEZ-VALDIVIA and CHAIDEZ-AISPURO deliver irrigation pipe to Drop Point 1 on May
13, 2019

20. On May 13, 2019, I observed numerous tire impressions at Drop Point 1 and a freshly
used trail (“Trail 1”) leading down the hillside from Drop Point 1 towards Grow Site
#1. It should be noted that this is not a designated hiking trail, but rather created as a
result of individuals walking back and forth in the same path. Later in the day, around
3:00 pm, I conducted surveillance operations at Drop Point 1. A short time later, I
observed a grey GMC Canyon pickup truck (California license plate 97533J1) arrive at
Drop Point 1, with a tarp covering a large load in the bed. The pickup backed up to the
trail, and [saw LOPEZ-VALDIVIA, CHAIDEZ-AISPURO, and an unidentified
Hispanic man exit, take off the tarp, and remove multiple large rolls of “Poly Pipe,” as
pictured below. “Poly pipe” is black polyurethane irrigation hose commonly used in
marijuana manufacturing sites on national forest land. After the three men took the “poly
pipe” down Trail 1, I saw LOPEZ-VALDIVIA and CHAIDEZ-AISPURO “brushing
tracks” on the road and at Drop Point 1. I saw only LOPEZ-VALDIVIA and
CHAIDEZ-AISPURO leave with the GMC pickup truck. Based on my training and
experience, I believe the unidentified male likely stayed with the supplies to assist the
individuals living at the cultivation site. It is common for personnel to be dropped off or
picked up periodically at a grow site. In particular, when a manufacturing site’s
infrastructure is being set up or the product is ready to be harvested, additional personnel
will be brought in to assist with the labor. The GMC pickup is registered to an address in
Olivehurst, California, which is more than 100 miles away from Drop Point 1. I know it
is common for forest marijuana cultivators to travel long distances from their residence to
Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 20 of 61

manufacturing sites in an effort to create distance from the criminal activities and to
thwart law enforcement efforts to coordinate out-of-jurisdiction surveillance operations.

 

LOPEZ-VALDIVIA holding loppers at Drop Point 1 on May 13, 2019.
LOPEZ-VALDIVIA is observed in the vicinity of Grow Site #1 on May 14, 2019.

21. The next day, on May 14, 2019, at approximately 10:28 am, I observed the Hummer
parked at 1290 Northgate in Yuba City. As mentioned, the Hummer is registered to
LOPEZ-VALDIVIA at 1290 Northgate APT 35, Yuba City CA (the Lopez-Valdivia
Residence).
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 21 of 61

22. Later that same day, at about 2:30 pm, I and National Guard Counter-Drug (NGCD)
members Cari Snyder and Rusty Chambers were travelling west on FSR M-4. We
observed the Civic (UT U919W) parked on the side of FSR M-4, approximately 1 mile
east of FSR 23N73. I saw an individual who appeared to be LOPEZ-VALDIVIA walk to
the driver’s side of the Civic with a white paper-like item resembling toilet paper in his
hand. Approximately 30 minutes later, Law Enforcement Officer (LEO) Tad Call
conducted a traffic stop on the Civic near the national forest boundary for a California
Vehicle Code violation. The sole occupant of the vehicle was Cecilia TORRES-
GODINEZ. She informed LEO Call that she was visiting a friend and the vehicle
belonged to her boyfriend, Pedro LOPEZ. (As noted, the Civic was registered to Pedro
LOPEZ.)

On May 15, 2019, LOPEZ-VALDIVIA and CHAIDEZ-AISPURO are observed at Drop Point
1 and then identified during a traffic stop.

23. On May 15, 2019, NGCD member Rusty Chambers and I conducted surveillance
operations at Drop Point 1. At approximately 3:30 pm, I observed a gray Toyota sedan
(CA 4XUM6972) (the “Toyota’”’) backed into the drop point where the trail begins. A
short time later CHAIDEZ-AISPURO got into the driver’s seat and drove the Toyota
toward FSR M-4. Moments later CHAIDEZ-AISPURO returned to Drop Point 1 with a
Manzanita branch and began “brushing tracks” left in the drop point area. About a half
hour later, I observed the Toyota parked, unoccupied near the intersection of FSR M-4
and FSR 23N73 (later identified as “Drop Point 2”). At approximately 5:10 pm,
surveillance images at Drop Point 1 captured the legs of two individuals walking toward
FSR M-4, one of the individuals wearing camouflage pants. Around one hour later, I
observed the Toyota travelling east on FSR M-4, toward Paskenta CA. After about 30
minutes the Toyota was stopped by Corning Police Department Officer Jeremy Watson
for a violation of the California Vehicle Code. CHAIDEZ-AISPURO was driving the
Toyota and LOPEZ-VALDIVIA was the passenger. CHAIDEZ-AISPURO was
identified by a Mexico identification card and LOPEZ-VALDIVIA was identified by his
California Driver’s License. CHAIDEZ-AISPURO’s name was listed on the insurance
document provided to Officer Watson. LOPEZ-VALDIVIA was wearing camouflage
pants. Based on my training and experience, individuals working in marijuana
manufacturing sites usually wear camouflage clothing. These individuals wear
camouflage clothing to be less visible and have the ability to hide from law enforcement.
The Toyota is registered to Martha CHAVEZ at 1837 18th Street, Olivehurst California
(the “Chaidez-Aispuro Residence’).

24. The next day, on May 16, 2019, I observed the Toyota parked at the Chaidez-Aispuro
Residence.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 22 of 61

On May 17, 2019, agents identify suspected Grow Site #2.

25. On May 17, 2019, at approximately 7:05 pm, the Hummer was photographed travelling
south on FSR 23N05. FSR 23N05 is approximately 2 miles east of Drop Point 1, runs
north/south, and travels into Glenn County California. I have been informed by other law
enforcement personnel that FSR 23N05 has historically been used to access marijuana
grow supply drop points in both Tehama and Glenn Counties in the past. At
approximately 7:49 pm, surveillance images show the Hummer leaving FSR 23N05.
Based on this observation of the Hummer, I suspected LOPEZ-VALDIVIA and
CHAIDEZ-AISPURO were operating another marijuana grow (“Grow Site #2”) nearby.

26. Also on May 17, 2019, I began surveillance operations by setting up a motion-activated
trail camera on an old logging road (“Drop Point 3”), which leads down into the Bowers
Creek drainage. This appeared to be a possible alternate way to access Grow Site #1 in
the event Drop Point 1 is no longer utilized. The old logging road would be easy to
navigate and a natural way to walk into the Bowers Creek drainage. This old logging road
is located off of FSR M-4 and is approximately .75 miles southeast of Drop Point 1.

On May 21, 2019, agents find Drop Point I abandoned and identify new Drop Point 2.

27. On May 21, 2019, LEO Call and I traveled to Drop Point 1 and noticed that numerous
sticks and branches had been placed along Trail 1 as it left the supply drop point. There
was no fresh sign of human foot traffic on the trail either. Based on my training and
experience, I believe the sticks and branches were placed on Trail 1 in an attempt to
conceal the trail. LEO Call and I then looked near the intersection of FSR M-4 and FSR
23N73 where the Toyota was parked on May 15, 2019 (Drop Point 2). I observed a
freshly cut trail (“Trail 2”) paralleling FSR 23N73 and leading from Drop Point 2
towards Grow Site #1. Later that day, LEO Call and I placed hidden trail cameras at
Drop Point 2.

On May 22, 2019, LOPEZ-VALDIVIA is observed picking up an individual who appears to be
MACIAS and 2 unidentified males with cultivation tools and supplies at Drop Point 2 in the
Hummer before spending approximately 4.5 hours in the area of Grow Site #2.

28. On May 22, 2019, the Hummer spent about 25 minutes near the supply drop area for
Grow Site #2. At approximately 7:08 am, surveillance images showed the Hummer
travelling south on FSR 23N05 and leaving FSR 23N05 at approximately 7:35 am.

29. At approximately 8:32 am, surveillance images and video captured two unidentified
Hispanic men carrying numerous bags and gear on Trail 2 towards Drop Point 2. At
approximately 08:36 am, a third Hispanic man carrying bags and gear was recorded
Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 23 of 61

walking on Trail 2 to Drop Point 2. At approximately 8:43 am, surveillance images
show the Hummer back into Drop Point 2. An individual who appears to be MACIAS
and two unidentified men then loaded the back of the Hummer with bags, backpacks, at
least 2 loppers, at least 3 pick axes, a tent bag and bed rolls. One of these men was
wearing a camouflage ball cap, long sleeve shirt and jeans. Another was wearing
camouflage pants, a hoodie sweatshirt and ball cap. The third man was wearing
camouflage shirt and pants with a hooded jacket on his head. While the three men were
loading, LOPEZ-VALDIVIA can be seen approaching the back of the Hummer from the
driver’s side, as if he were driving, as shown in the photograph below. It appears all four
men entered the Hummer and moments later it drove away.

 

30. Minutes later, at approximately 8:53 am, surveillance images captured the Hummer
returning to the supply drop area for Grow Site #2, travelling south on FSR 23N05.
More than 4.5 hours later, surveillance photos show the Hummer leaving FSR 23N05 at
approximately 1:27 pm.

31. The next day, on May 23, 2019, the Hummer spent about 20 minutes near the supply
drop area for Grow Site #2. At approximately 2:49 pm, the Hummer was photographed
travelling south on FSR 23N05, and then leaving at approximately 03:09 pm.

LOPEZ-VALDIVIA and CHAIDEZ-AISPURO visit Grow Site #1 for approximately three
hours on May 25, 2019.

32. On May 25, 2019, at approximately 2:52 pm, surveillance images at Drop Point 2
captured the Toyota, LOPEZ-VALDIVIA and CHAIDEZ-AISPURO at Drop Point 2.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 24 of 61

LOPEZ-VALDIVIA was wearing a “Nike Air” shirt, a “California Republic” ball cap
and jeans and CHAIDEZ-AISPURO was wearing a collared shirt and jeans. LOPEZ-
VALDIVIA and CHAIDEZ-AISPURO were photographed walking down Trail 2
towards Grow Site #1 and coming back up Trail 2 to Drop Point 2 about three hours
later. Below are photographs of LOPEZ-VALDIVIA (left photo) and CHAIDEZ-
AISPURO (right photo) walking down Trail 2 on May 25, 2019.

 

On May 29, 2019, surveillance photos show CHAIDEZ-AISPURO and two men (one who
appears to be MACIAS) wearing camouflage near Drop Point 3 (Grow Site #2)

33. On May 29, 2019, at approximately 5:04 pm, surveillance images show CHAIDEZ-
AISPURO, wearing a collared shirt, jeans and holding an iPhone, while walking on the
old logging road where I identified Drop Point 3 and placed trail cameras on May 17,
2019. Trail camera photos show CHAIDEZ-AISPURO walk towards FSR M-4, walk
back down the old logging road several minutes later, and then walk back towards FSR
M-4. About one hour and seven minutes later, at approximately 6:11 pm, an individual
who appears to be MACIAS and another unknown individual can be seen walking up the
old logging road towards FSR M-4. The unknown individual was dressed in camouflage
pants, camouflage long sleeve button up shirt and camouflage hat, and was carrying a
bag. The individual who appears to be MACIAS was dressed in camouflage pants, a
long sleeve shirt and hat, and was carrying a crate and bag. Below are photographs of
CHAIDEZ-AISPURO and the individual who appears to be MACIAS near Drop Point 3
on May 29, 2019.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 25 of 61

 

On June 5, 2019, LOPEZ-VALDIVIA’s Hummer makes a supply drop at Drop Point 2 after
visiting Grow Site #2.

34.

35.

On June 5, 2019, the Hummer spent about an hour and 45 minutes near the supply drop
area for Grow Site #2. At approximately 10:20 am, surveillance images captured the
Hummer travelling south on FSR 23NO05. At approximately 12:04 pm, surveillance
images showed the Hummer leaving FSR 23N05. Below are two of these surveillance
images.

 

A few minutes later, at approximately 12:10 pm, surveillance images show the Hummer
pull into Drop Point 2, a supply drop for Grow Site #1. An individual in camouflage
pants and long sleeve shirt walked in front of the Hummer with a “Bud Light” in his
hand. At approximately 12:13 pm, MACIAS, dressed in camouflage pants and long
sleeve shirt, carried five dozen eggs, three bags of “Animalitos” cookies, and two blue
handled loppers down Trail 2. An individual who appears to be PACHECO, dressed in a
green button up long sleeve shirt, camouflage pants and camouflage hat, carried a large
black trash bag filled with items on his shoulder and a dome tent bag down Trail 2. The
two men then walked back towards Drop Point 2 and MACIAS returned down Trail 2
with a bag of apples, a bag of tomatoes, a bag of jalapeno peppers, bananas, oatmeal and
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 26 of 61

other items, and then ran back towards Drop Point 2. The man who appears to be
PACHECO returned down Trail 2 with a hand saw, a case of “Coca-Cola” and a bag of
tortillas, and then ran back towards Drop Point 2. MACIAS returned with a cooking pot
filled with items. They both stood on Trail 2 and MACIAS lit what I recognized to be a
marijuana “joint” and began to smoke it while holding a “Bud Light” can. Then the man
who appears to be PACHECO walked back toward Drop Point 2 and returned down
Trail 2 with a Styrofoam ice chest and a hand saw. At approximately 12:22 pm, about 12
minutes after arriving, the Hummer drove away from Drop Point 2. | have previously
observed the items unloaded at Drop Point 2 and know they are routinely used in
marijuana manufacturing sites in the national forests. Below are two examples of the
surveillance photos described in this paragraph.

  

Agents identify Drop Point 4 at Grow Site #2 on June 7, 2019.

36. On June 7, 2019, LEO Call and I travelled to FSR 23N05 to determine where the suspect
vehicles travelled and determine whether there was an additional drop point for suspected
Grow Site #2. I observed a location on FSR 23N05 where a vehicle had recently turned
around (“Drop Point 4”) and a section of trail (“Trail 4”) leading down into the Salt
Creek Drainage, towards suspected Grow Site #2. I placed trail cameras at Drop Point 4
at this time.

LOPEZ-VALDIVIA, MACIAS, PACHECO, and an unidentified man make a large supply
drop for Grow Site #2 on June 8, 2019.

37. On June 8, 2019, at approximately 9:49 am, surveillance images at Drop Point 3 showed
PACHECO, who was wearing a long sleeve shirt, camouflage pants and a full brim hat,
carrying a large Tupperware container with spray paint on the lid to Drop Point 3. A
couple minutes later MACIAS, wearing a long sleeve shirt, camouflage pants, a ball cap,
a backpack and facial hair, was photographed carrying a similar container to Drop Point
3.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 27 of 61

38. About 20 minutes later, at approximately 11:13 am, surveillance images captured the
Hummer backing into Drop Point 4, which is approximately 1.72 miles from Drop
Point 3. LOPEZ-VALDIVIA, dressed in blue jeans, a blue shirt and white ball cap,
opened the back of the Hummer, with an unidentified Hispanic man (FNU LNU #3),
dressed in full camouflage clothing with a green backpack, standing next to him. Several
minutes later, LOPEZ-VALDIVIA opened the passenger side door and began removing
items. FNU LNU #3 picked up a propane tank and carried it toward the trail while
LOPEZ-VALDIVIA continued to remove items from the front passenger compartment.
FNU LNU #3 walked back over to LOPEZ-VALDIVIA and moved a white grocery bag
and a brown paper bag toward the back of the Hummer. LOPEZ-VALDIVIA handed
FNU LNU #3 a grocery bag and FNU LNU #3 took the grocery bag and a large potato
chip bag and put them in the back of the Hummer. LOPEZ-VALDIVIA handed FNU
LNU #3 onions and another item and FNU LNU #3 put them in the back of the
Hummer. LOPEZ-VALDIVIA appeared to shuffle items around in the rear passenger
compartment while holding a grocery bag in his left hand. After a few minutes, LOPEZ-
VALDIVIA walked toward the trail and then returned while FNU LNU #3 closed the rear
passenger door and appeared to get in into the front passenger seat of the Hummer.

39. At approximately 11:51 am, surveillance images showed the Hummer pull into Drop
Point 3. An individual (possibly MACIAS), dressed in camouflage pants and a long
sleeve shirt, stepped out of the left rear passenger door with two Walmart grocery bags
and walked behind the Hummer. The back compartment of the Hummer opened and
closed and an individual (possibly MACIAS), dressed in camouflage pants, got into the
left rear passenger door. Moments later, the Hummer backed out of Drop Point 3.

40. Minutes later, at approximately 12:08 pm, surveillance images showed the Hummer
return to Drop Point 4. FNU LNU #3 carried two white crate type items from the area of
the Hummer toward Trail 4 while PACHECO carried two large blue Tupperware
containers from the area of the Hummer towards Trail 4.

41. More than six hours later, at approximately 6:33 pm, surveillance images captured
MACIAS and PACHECO walk from Trail 4 to Drop Point 4, towards FSR 23N05.

An individual believed to be LOPEZ-VALDIVIA and two other men (who appear to be
MACIAS and PACHECO) carry “clone” marijuana plants from Drop Point 2 toward Grow
Site #1 on June 10, 2019.

42. On June 10, 2019, at approximately 2:18 pm, surveillance images captured LOPEZ-
VALDIVIA’s Hummer backed up to Trail 2 at Drop Point 2. Photographs showed the rear
compartment of the Hummer opened and an individual with a similar build as LOPEZ-
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 28 of 61

VALDIVIA, dressed in cargo shorts, a ball cap and a “Nike Air” shirt like the shirt LOPEZ-
VALDIVIA was wearing on May 25th at Trail 2, carrying three Home Depot boxes down
Trail 2. One of the Home Depot boxes had the leaves and stems of marijuana plants sticking
out of the top of the box. I recognized these as “starter plants” or “clones” that are typically
grown at an off-site location and brought to the grow site when they are several inches to a
foot tall. Using “starter plants” or “clones” cuts the amount of time needed on-site until
harvest, reducing the chance of the illegal grow site being detected. Furthermore, based upon
my training and experience, I know that a “cloned” marijuana plant is taken from a female
“mother” plant guaranteeing that the “cloned” plant will provide flowers or “buds.”
Approximately two minutes later, the individual believed to be LOPEZ-VALDIVIA returned
~ to the Hummer and carried three more Home Depot boxes down Trail 2. Two of the Home
Depot boxes had the leaves and stems of marijuana plants protruding from the top of the box,
as seen in the photographs below. The same individual returned twice more to the Hummer
and each time carried two more Home Depot boxes down Trail 2. Trail camera photos show
him walk back to the Hummer and then the Hummer is not in the next picture.

 

 
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 29 of 61

43. About 18 minutes later, at approximately 2:36 pm, trail camera photos captured a man
who appears to be MACIAS, dressed in camouflage pants, long sleeve shirt, ball cap and
a camouflage backpack, walking from Trail 2 toward Drop Point 2 and then back down
Trail 2, away from the drop point. At about 2:50 pm, an individual who appears to be
PACHECO, dressed in camouflage pants, camouflage long sleeve shirt and full brim hat,
walked from the direction of Trail 2 toward Drop Point 2 and the man who appears to
be MACIAS followed without the backpack. At approximately 3:17 pm, the man who
appears to be MACIAS carried two Home Depot boxes from Drop Point 2 down Trail 2
and the man who appears to be PACHECO followed carrying several Styrofoam cups
containing small marijuana plants. The man who appears to be PACHECO then went
back to Drop Point 2 and walked back down Trail 2 with at least 3 Styrofoam cups
containing small plants. Sample surveillance photos of the two men carrying cups with
marijuana plants and the Home Depot boxes are shown below.

 

44, Later that day, the Toyota spent about 25 minutes near the supply drop area for Grow
Site #2. At approximately 4:00 pm, surveillance images captured the Toyota travelling
south on FSR 23N05. At approximately 4:27 pm, surveillance images showed the
Toyota travelling north on FSR 23N05, away from Grow Site #2.

Agents confirm LOPEZ-VALDIVIA’s residence as 1290 Northgate Drive, Apt 35, Yuba City.

45, On June 11, 2019, SA Nick Roe was conducting surveillance operations on APT 35 at
1290 Northgate Drive in Yuba City. At approximately 2:55 pm, SA Roe observed the
Hummer parked near the staircase that provides access to APT 35. LOPEZ-VALDIVIA
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 30 of 61

exited the driver’s seat and walked to the back of the Hummer where he met TORRES-
GODINEZ, who had exited the passenger side. LOPEZ-VALDIVIA and TORRES-
GODINEZ removed some boxes and a plastic bag which appeared to contain food items,
walked up the staircase to the front door of APT 35, and unlocked the door and went
inside. They both returned to the Hummer and retrieved more items and carried them
into APT 35. LOPEZ-VALDIVIA then walked back down the stairs and got into the
Hummer and drove away.

On June 12, 2019, LOPEZ-VALDIVIA and CHAIDEZ-AISPURO purchase supplies at Home
Depot and Walmart in Chico while driving the Hummer, which GPS tracker data shows at
Grow Site #2 a couple hours later.

46.

47.

48.

49,

On June 10, 2019, the Honorable Edmund F. Brennan signed search warrants authorizing
the installation and monitoring of tracking devices on the Hummer and the Toyota for a
period of 45 days. Pursuant to the warrants, in the early morning hours of June 12, 2019,
SA Roe and I installed GPS tracking devices on the Hummer and the Toyota.

On June 12, 2019, GPS tracker data showed the Hummer stopped at Home Depot in
Chico between about 6:17 pm, and 6:27 pm. Ata later date LEO Call obtained
surveillance footage from the Home Depot Asset Protection Specialist. Surveillance
footage captured LOPEZ-VALDIVIA dressed in a blue V-neck shirt and white hat,
exiting the store with two orange Home Depot buckets and CHAIDEZ-AISPURO
wearing a camouflage ball cap with sunglasses on the bill, following behind.

Subsequent tracker data shows the Hummer at Walmart in Chico between about 6:33 pm
and 6:55 pm. Ata later date SA Roe and I obtained surveillance footage from the
Walmart Lost Theft Prevention department. Surveillance footage captured LOPEZ-
VALDIVIA dressed in a blue V-neck shirt, grey shorts and white hat standing at the
checkout register and paying with cash. According to a receipt of the transaction,
LOPEZ-VALDIVIA purchased a can of black spray paint and a can of green spray paint,
a three-person dome tent, 5 bags of flower food, and two other items. At the end of the
transaction, CHAIDEZ-AISPURO walked to the register and pushed the shopping cart
out of the store. CHAIDEZ-AISPURO was dressed in a green shirt, camouflage ball cap
with sunglasses on the bill and blue jeans. The green shirt has a white bear logo on the
chest which says “King of the Wild.” CHAIDEZ-AISPURO was photographed wearing
this same shirt on May 13, 2019, at Drop Point 1.

At about 9:19 pm, GPS tracker data showed the Hummer stopped at a location on FSR
23N05 (identified as “Drop Point 5” during surveillance the following day). The next
day, on June 13, 2019, SA Roe and I travelled to the location of Drop Point 5 (GPS
coordinates N39 47.697 by W122 40.736), which is approximately .07 miles north of
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 31 of 61

Drop Point 4. At this location, I observed fresh tire impressions on FSR 23N05
indicating a vehicle had turned around and fresh signs of human travel leading downhill
(“Trail 5”) — specifically, bare mineral soil free of debris indicating individuals had
walked in the same path multiple times. I placed trail cameras and began surveillance
operations on Drop Point 5 at this time.

On June 14, 2019, LOPEZ-VALDIVIA and CHAIDEZ-AISPURO make supply drops at Grow
Site #1 (Drop Point 2) and Grow Site #2 (Drop Point 5).

50. On June 14, 2019, at approximately 9:16 am, according to tracker data, the Hummer
went to Home Depot in Orland, California. According to Home Depot surveillance
footage obtained by LEO Hembree, at approximately 9:17 am, an individual who appears
to be LOPEZ-VALDIVIA entered Home Depot wearing a white ball cap, white shirt, and
shorts. At approximately 9:21 am, LOPEZ-VALDIVIA was standing at the register with
a piece of dimensional lumber. According to the receipt provided by Home Depot, item
769887005095 1x2x8 FVRR was purchased at 9:22 am, for $25.46 and paid for with
$50.00 cash.

51. Later that same morning, at approximately 11:14 am, I observed the Toyota at “Loves”
gas station in Corning, CA. I observed the Toyota parked at a gas pump and CHAIDEZ-
AISPURO, dressed in a maroon collared shirt and sunglasses, running toward the Toyota
from the convenience store. After getting gas, CHAIDEZ-AISPURO drove away in the
Toyota. CHAIDEZ-AISPURO was the only occupant observed in the Toyota.

52. Minutes later, at approximately 11:35 am, GPS tracker data showed both the Hummer
and the Toyota stopped at the Flournoy School on Paskenta Road. Soon thereafter, the
Hummer began traveling west on Paskenta Road, towards Drop Point 2, while the
Toyota remained stopped.

53. About 35 minutes later, at approximately 12:10 pm, surveillance images at Trail 2
captured two individuals (MACIAS and an individual who appears to be PACHECO)
dressed in camouflage pants and long sleeve shirts walking from Trail 2 to Drop Point
2. A few minutes later, they began shuttling supplies from Drop Point 2 down Trail 2.
At approximately 12:15 pm, GPS tracker data shows the Hummer stopped at Drop
Point 2. Some of the supplies included two spray painted buckets, three large white bags
resembling fertilizer or potting soil, a box of “cup of noodles,” and numerous grocery
bags containing laundry soap and other items. Another individual with the same build as
CHAIDEZ-AISPURO dressed in a collared shirt, jeans and a camouflage ball cap,
walked multiple times up and down Trail 2 from Drop Point 2. On one of those
occasions he is carrying a riding lawn mower size battery. Another individual with the
same build as LOPEZ-VALDIVIA dressed in a shirt, camouflage cargo shorts and ball
54.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 32 of 61

cap, was photographed in the distance and walked down Trail 2 and back to Drop Point
2. At approximately 12:29 pm, the two individuals dressed in camouflage pants and long
sleeve shirts walked back down Trail 2.

At approximately 12:36 pm, surveillance images captured the Hummer traveling south
on FSR 23N05. At approximately 12:44 pm, surveillance images at Drop Point 5
captured the Hummer arrive at Drop Point 5. GPS tracker data also confirmed the
Hummer was at Drop Point 5 at this time. LOPEZ-VALDIVIA, dressed in a white shirt,
shorts and white ball cap, opened the back compartment of the Hummer. LOPEZ-
VALDIVIA carried a piece of dimensional lumber, like the dimensional lumber
purchased from Home Depot, off the side of the road in the area where fresh signs of
human traffic were observed earlier (Trail 5). CHAIDEZ-AISPURO, dressed in a
collared maroon shirt, jeans and a camouflage ball cap, carried a large white bag similar
to a 50 pound bag of fertilizer from the back of the Hummer off the side of the road.
LOPEZ-VALDIVIA and CHAIDEZ-AISPURO unloaded several additional items from
the Hummer, including a white bag similar to a 50 pound bag of fertilizer, and carried
them to the side of the road. LOPEZ-VALDIVIA appeared to get into the Hummer and
to turn around and travel north on FSR 23N05. CHAIDEZ-AISPURO got a branch and
proceeded to “brush tracks” on the road, as shown in the photo below.

 
55.

56.

57,

58.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 33 of 61

After the supply drop, GPS tracker data showed the Hummer travel from Drop Point 5
and stop at the Flournoy School at approximately 1:31 pm. Several minutes later, GPS
tracker data showed the Toyota depart from the Flournoy School, where it had been
parked. Beginning at approximately 3:41 pm for approximately 29 minutes, the Toyota
was at 1169 Janet Avenue, Olivehurst, California, the registered address for the GMC
pickup in which LOPEZ-VALDIVIA and CHAIDEZ-AISPURO delivered the irrigation
pipe to Drop Point 1 on May 13, 2019. Olivehurst is approximately 100 miles from
Drop Point 5. From 1169 Janet Avenue, GPS tracker data showed the Toyota travel to
and stop at 1836 18th Street, Olivehurst, CA, which is immediately across the street from
the Chaidez-Aispuro residence (1837 18th Street).

On July 1, 2019, LOPEZ-VALDIVIA and CHAIDEZ-AISPURO visit the supply drop
area for Grow Site #2 after purchasing supplies at Home Depot and Walmart in Chico.

On July 1, 2019, at approximately 11:00 am, GPS tracker data revealed that the Toyota
was parked within fifty feet of the Hummer at a shopping center parking lot in Live Oak,
California.

At approximately 12:15 pm, tracker data showed the Hummer had moved away from the
Toyota and was traveling north on California Highway 99 and that the Toyota remained
in the parking lot. At approximately 12:40 pm, tracker data showed the Hummer parked
in the Home Depot parking lot in Chico, California. According to Home Depot
surveillance footage obtained by LEO Nick Laprade, CHAIDEZ-AISPURO and LOPEZ-
VALDIVIA entered the store. CHAIDEZ-AISPURO was wearing a blue collared shirt
and blue jeans and LOPEZ-VALDIVIA was wearing a teal V-neck shirt and blue jeans.
After walking around the store for approximately 30 minutes, LOPEZ-VALDIVIA
proceeded to the check out where he purchased two bundles of rope and two rolls of
Gorilla Tape. CHAIDEZ-AISPURO was seen waiting in the immediate area for the
completion of the purchase.

At approximately 1:02 pm, tracker data showed the Hummer parked in the Wal-Mart
parking lot in Chico, California. As described above, on June 12, 2019, surveillance
captured CHAIDEZ-AISPURO and LOPEZ-VALDIVIA purchasing items from that
same Wal-Mart and traveling together in the Hummer. According to Walmart
surveillance footage obtained by LEO LaPrade, at approximately 1:29 pm, CHAIDEZ-
AISPURO and LOPEZ-VALDIVIA entered Wal-Mart via the lawn and garden entry.
CHAIDEZ-AISPURO appeared to be wearing.a blue shirt and no hat. LOPEZ-
VALDIVIA appeared to be wearing a teal V-neck shirt and no hat. According to LEO
LaPrade, it was during this video feed that it appeared that CHAIDEZ-AISPURO turned
around and went back to either the vehicle or waited near the entrance as LOPEZ-
59.

60.

61.

62.

63.

64.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 34 of 61

VALDIVIA entered the store to pay for a propane exchange. At approximately 1:32 pm,
LOPEZ-VALDIVA conducted a cash transaction for a propane exchange confirmed by

Wal-Mart Smart Inventory System for a total of $16.00. LOPEZ-VALDIVA exited the
store, where he went to the Hummer and got into the front passenger seat.

At approximately 3:04 pm, SA Roe was parked near FSR M-4 when he observed the
Hummer pass his location heading in the direction of the supply drop point.

At approximately 3:22 pm, surveillance footage at Drop Point 5 revealed a Hispanic man
(FNU LNU #3) dressed in camouflage long sleeve shirt, green pants and a camouflage
ball cap standing at Drop Point 5.

At approximately 3:24 pm, trail camera photographs showed the Hummer arrive at Drop
Point 5, turn around, and back just out of view. CHAIDEZ-AISPURO, dressed in a blue
collared shirt, blue jeans, sandals and a backwards camouflage ball cap, walked to the
side of FSR 23N05. He turned his ball cap forward as he walked back towards the
Hummer. About 35 minutes later, at approximately 4:01 pm, the Hummer drove
forward into view, CHAIDEZ-AISPURO walked to the passenger side, and the Hummer
drove north on FSR 23N05.

At approximately 4:37 pm, tracker data shows the Hummer at a turnout .25 miles
northeast of Drop Point 3.

At approximately 4:52 pm, SA Roe observed the Hummer pass back by his location, but
this time the Hummer was traveling east towards Paskenta. SA Roe followed the
Hummer east on Corning Road through Paskenta towards Corning, California. At
approximately 5:15 pm, SA Roe observed the Hummer parked on the south side of
Corning Road, approximately eight miles west of Corning, California. The driver exited
the vehicle and walked to the south side of Corning Road to relieve himself. As SA Roe
passed by the Hummer, he recognized the driver to be LOPEZ-VALDIVIA. LOPEZ-
VALDIVIA was wearing a V-neck shirt that appeared teal in color.

At approximately 5:27 pm, SA Roe was getting gas at the Chevron station in Corning,
California and observed LOPEZ-VALDIVIA pull into the parking lot and exit the
driver’s seat of the Hummer. LOPEZ-VALDIVIA went into the Chevron gas station
store. While LOPEZ-VALDIVIA was parked at the Chevron gas station store, SA Roe
observed an individual seated in the front passenger seat. LOPEZ-VALDIVIA walked
out of the Chevron gas station store holding what appeared to be a candy bar.
65.

66.

67.

68.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 35 of 61

At approximately 5:30 pm, LOPEZ-VALDIVIA got into the driver’s seat of the

Hummer and left the parking lot. SA Roe and I followed the Hummer to the shopping
center parking lot, in Live Oak, where the Toyota was parked. At approximately 6:35
pm, SA Tyler Bolen was parked near the Toyota in the same parking lot. SA Bolen
observed the Toyota was not occupied by anyone. SA Bolen photographed the Toyota
and within a few minutes the Hummer arrived and stopped directly behind SA Bolen and
near the Toyota. SA Bolen observed two Hispanic males in the Hummer. They
appeared to be having a conversation. At approximately 6:50 pm, the front passenger left
the Hummer and walked over to the driver side door of the Toyota. SA Bolen observed
him open the driver side door of the Toyota, sit down in the driver seat, and drive on to
southbound Highway 99. There were no other persons in the Toyota. The passenger in
the Hummer and eventual driver of the Toyota was a Hispanic male, wearing a
backwards camouflage hat with bright emblem (gold or orange in color), a blue striped
colored shirt, and blue jeans with a beard.

At approximately 6:55 pm, SA Roe and I observed the Hummer and the Toyota travel
south on California Highway 99 towards Yuba City. As the Toyota was travelling south
on Live Oak Blvd, I passed the Toyota and recognized the driver as CHAIDEZ-
AISPURO. SA Roe followed the Toyota to 1837 18th Street, Olivehurst, where it
parked at approximately 7:20 pm.

SA Bolen viewed the Hummer, via live tracker, drive south on Highway 99 to Yuba
City. Minutes later, the Hummer pulled into a parking lot south of a Wells Fargo Bank
located at 900 Colusa Ave., Yuba City. SA Bolen observed a Hispanic male wearing a
blue shirt standing next to the Hummer holding a cell phone to his ear. It appeared to be
the same male that SA Bolen recently saw driving the Hummer. There was nobody else
with him. A short time later, SA Bolen observed the Hummer leave and drive north on
Gray Avenue. Minutes later, live tracker showed the Hummer stop. At approximately
7:36 pm, SA Bolen observed this location and observed the Hummer parked in the
uncovered general parking lot of the Northgate Terrace Apartments located at 1290
Northgate Drive, Yuba City.

Agents obtain additional information that Chaidez-Aispuro resides at 1837 18th Street,
Olivehurst.

On July 2, 2019, at 5:21 pm, tracker data showed the Toyota at 1837 18" Street. At
approximately 5:40 pm, SA Roe and LEO LaPrade conducted surveillance operations on
CHAIDEZ-AISPURO in the vicinity of 1837 18th Street, Olivehurst. Tracker data
allowed them to follow the Toyota to an ARCO Gas Station in Marysville, where SA
Roe observed CHAIDEZ-AISPURO exit the Toyota, and walk into the ARCO store
69.

70.

71.

72.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 36 of 61

front. Upon exit, CHAIDEZ-AISPURO filled the vehicle up with gas and returned to the
driver's seat. Once completed at the Arco Station, CHAIDEZ-AISPURO drove the
Toyota across the street, when he entered the drive-thru line of Burger King. As he
drove by, the agents observed the front seat passenger to be Martha Chavez (the
registered owner of the Toyota) of 1837 18th Street, Olivehurst and another female
sitting in the back seat. After exiting the Burger King Drive-Thru, CHAIDEZ-AISPURO
drove the Toyota through the adjacent Wal-Mart Parking Lot and made a left turn onto N
Beale Road. Shortly after this time they lost visual of the vehicle and set-up on 1837
18th Street. About 5 minutes later, at approximately 6:25 pm, the Toyota returned to
1837 18th Street and Agent Roe traveled west down the street, where LEO LaPrade was
able to conduct a roll-by video of the vehicle parked at the driveway from the front
passenger seat. As they passed by, SA Roe observed a child closing the door to the
residence.

On July 5, 2019, SA Roe and LEO LaPrade were conducting surveillance on the Toyota.
At approximately 11:15 am, the Toyota was parked in the Home Depot parking lot in
Yuba City. SA Roe observed CHAIDEZ-AISPURO exit the driver’s seat and jog into the
west side entrance of the Home Depot. CHAIDEZ-AISPURO was wearing a camouflage
baseball style hat, dark colored t-shirt, blue jeans and sandals with cream colored straps
that wrap around the ankle. SA Roe watched him load the items he purchased from Home
Depot into the trunk of the Toyota. After loading the items into the trunk CHAIDEZ-
AISPURO then got into the driver’s seat of the Toyota and drove away.

At approximately 1:26 pm, SA Roe observed CHAIDEZ-AISPURO walk into Feather
River Tobacco Shop. CHAIDEZ-AISPURO exited the tobacco shop and got into the
driver’s seat of the Toyota. CHAIDEZ-AISPURO was the only person in the Toyota.
SA Roe observed CHAIDEZ-AISPURO drive the Toyota to Antonio’s Quick Lunch
located approximately half a mile from the tobacco shop.

At approximately 1:37 pm, SA Roe observed CHAIDEZ-AISPURO park the Toyota at
the Mini Mart located at the Kwik Serv. A short time later SA Roe observed CHAIDEZ-
AISPURO get into the Toyota and drive away.

Throughout agents’ surveillance of the Toyota during this investigation on at least 7
occasions between May 15, 2019 and July 25, 2019, they have never observed anyone
other than CHAIDEZ-AISPURO drive the Toyota, except that on one occasion, on June
21, 2019, the Toyota was contacted by the Tehama County Sheriff's Office as it was
parked on the side of Gyle Road, and LOPEZ-VALDIVIA was the driver and
CHAIDEZ-AISPURO was the passenger. The only other passengers agents have ever
observed in the Toyota were: (i) on July 2, 2019, when they observed CHAIDEZ-
73.

74,

75.

76.

77.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 37 of 61

AISPURO driving with Maria Chavez, the registered owner who lists 1837 18th Street,
Olivehurst on the registration, and another unidentified female as passengers; (ii) on May
15, 2019, when Corning Police Department stopped the Toyota, CHAIDEZ-AJSPURO
was driving and LOPEZ-VALDIVA was the passenger; and (iii) on July 25, 2019, where
SA Roe and I observed the Toyota at Loves gas station in Corning, CHAIDEZ-

AISPURO was driving and LOPEZ-VALDIVA was the passenger.

Tracker data shows that throughout the court-authorized tracking periods (June 12, 2019,
through July 25, 2019 and August 6, 2019, through August 11, 2019), the Toyota was
consistently parked at or in the immediate vicinity of 1837 18th Street, Olivehurst (the
Chaidez-Aispuro Residence) during nighttime hours.

AFFIANT’S EXPERIENCE REGARDING ITEMS TO BE SEIZED

Based on my training and experience, and consultations with other federal, state, and
local law enforcement personnel, I believe the following to be true:

Marijuana cultivation operations are usually continuous, ongoing endeavors. J know that
people involved in marijuana cultivation operations often maintain evidence of marijuana
cultivation on their person (e.g., their cellular telephone or clothing), at their residence
(evidence of involvement in marijuana growing operations), and in their vehicles (same).

Marijuana manufacturers use an assortment of equipment to plant and maintain their
product. This equipment includes, but is not limited to, irrigation devices, garden hoses,
five gallon buckets, ground timing devices, electronic watering devices, aerators, PVC
pipes, water storage devices, lights, timers, power cords, generators, shovels, rakes,
pruning shears, hand-held sprayers, herbicides, starter pots, planter pots, grow pots, paper
bags, burlap bags and plastic storage containers.

Marijuana manufacturers also use an assortment of equipment for the use, storage,
processing and packaging of marijuana, including rolling papers, cigarette packs, small
medicine containers, glass and plastic vials, rolled up papers for holding seeds, sifters,
scales, and other weighing devices, drying screens, pouches, backpacks, plastic storage
containers, surveillance/monitoring devices, and alarm sensors. Marijuana manufacturers
will commonly package their product where it is produced and also at their residences.
With respect to marijuana, this packaging could include, but is not limited to, scales to
weigh the marijuana, plastic baggies, large plastic garbage bags, boxes, buckets, and heat
sealers to package the marijuana for sale. This equipment is commonly kept on the
property, including inside structures on the property near where the marijuana is kept or
is being cultivated.
78.

79.

80.

81.

82.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 38 of 61

Individuals involved in marijuana distribution often maintain paraphernalia for
packaging, weighing, cutting, testing, distributing, and identifying strains of marijuana.
Marijuana manufacturers and traffickers will generally keep a supply of marijuana on
hand for immediate sale. The drugs are commonly kept on their person and in locations
associated with the traffickers, including in the home or in the vehicles of, or used by, the
manufacturers. Manufacturers will often hide their supply of marijuana in garages,
vehicles, outbuildings, storage areas, and/or sheds associated with or near their residence
and/or cultivation facility, or in yard areas surrounding such premises, otherwise
attempting to conceal its presence.

Marijuana manufacturers often use vehicles to transport marijuana, equipment, and
supplies for the cultivation and distribution of marijuana to and from the cultivation site,
as well as to and from the conspirators’ residences, including their garages and
outbuildings, such as sheds or barns.

The parcels of property on which marijuana manufacturers maintain cultivation facilities
are often listed under fictitious names instead of the true names of the manufacturers.
Conspirators in marijuana cultivation who have multiple cultivation facilities typically
keep evidence of the location and ownership of such property at the cultivation sites
(including inside buildings or other outlying structures on the sites), on their persons, in
vehicles, or at their residences, including personal letters and notes, phone bills, loan
payment receipts, utility bills, rental agreements and documents, deeds, canceled mail,
canceled checks, envelopes, keys, photographs, audio and video tapes, property tax
records, escrow documents, assessor's information, payment records and receipts for
method of payment, and other indicia of occupancy, residency, control, or ownership of
the premises and things described in this warrant.

Marijuana manufacturers often maintain at their residence personal records and ledgers
evidencing their activities in order to keep track of the ordering, purchasing, storage,
distribution, and transportation of marijuana. Even after the marijuana is cultivated and
sold, documentary records and ledgers often remain for long periods of time to
memorialize past transactions, the status of accounts receivable and accounts payable,
and the names and telephone numbers of suppliers, customers and co-conspirators. These
records are often maintained not only on paper, but also as computer data in the form of
computer hardware and software.

Marijuana manufacturers earn sums of money and often try to legitimize these profits. In
order to do this, they attempt to secure, transfer, and conceal the money by, (among other
methods): (a) placing assets in names other than their own name to avoid detection while
maintaining control; (b) laundering the money through what appear to be a legitimate
83.

84.

85.

86.

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 39 of 61

business or businesses; (c) hiding the money in their homes, safes, and safety deposit
boxes; or (d) using the money to buy assets which are hard to trace by law enforcement.
Records of these transactions are often found at their residence, in their vehicles, and on
their persons.

Marijuana manufacturers often maintain large amounts of U.S. currency on hand in order
to finance their ongoing drug business. In addition, other assets generated by their drug
business, are purchased with cash earned, such as precious metals, and stones, and
jewelry, are typically kept by marijuana manufacturers at their residence, in their
vehicles, and on their persons to avoid detection by authorities.

Marijuana manufacturers often maintain weapons, firearms, and ammunition on their
person or at their residences and in their automobiles in order to protect themselves and
guard their drugs and drug profits. These weapons and firearms are used and can be used
as an instrumentality of the object of their crimes.

Marijuana manufacturers often take, or cause to be taken, photographs of themselves,
their associates, their property, and their marijuana plants, and usually maintain these
photographs in their possession.

I know that those involved in the growing and distributing of marijuana use mobile
telephones to communicate with customers, suppliers and co-conspirators. Mobile
telephones preserve in their memory a history of incoming, outgoing, and missed calls,
which can lead to evidence of the telephone numbers of other co-conspirators and the
dates and times that they and/or the mobile telephone user dialed one another's
telephones. Mobile phones also contain in their memory a telephone book. This allows
the user to store telephone numbers and other contact information. The information
stored in a telephone used by a marijuana cultivator is evidence of the associations of the
marijuana cultivator, some of which are related to his or her illegal business. Mobile
telephones also contain in their memory text messages sent, received, and drafted by the
mobile telephone user. The text message history of a marijuana cultivator's mobile
telephone can contain evidence of their illegal activities because it shows the
communications or planned communications of a marijuana cultivator and the telephone
numbers of those with whom the marijuana cultivator communicated or intended to
communicate. Mobile telephones also have a voicemail function that allows callers to
leave messages when the telephone user does not answer. Mobile telephones can also
contain other user-entered data files such as "to-do" lists, which can provide evidence of
crimes. Mobile telephones can also contain photographic data files, which can contain
evidence of criminal activity; for example, where the user is a marijuana cultivator who
took pictures of his/her plants and/or grow site. Mobile telephone companies also store
Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 40 of 61

the data described in this paragraph on their own servers and associate the data with
particular users’ mobile telephones. ,

REQUEST TO SEAL

87. This Affidavit contains information regarding potential targets, which if left unsealed
may jeopardize the very information sought to be gained by these search warrants and
arrest warrants. In light of the on-going nature of the investigation, and the likelihood that
notice to above-identified individuals may cause them to destroy evidence, flee from
prosecution, and notify confederates, your Affiant requests that this Affidavit and the
resulting Search Warrants and Arrest Warrants be sealed on the Court's docketing system,
with the exception of copies utilized by law enforcement officers participating in the
investigation and a copy of the Search Warrant and an inventory of any items seized that
will be left at the locations of the execution of the Search Warrants.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, information, and belief.

 

 
     
    

 

/ The Hondrable’Edmund F. Brenan
United States Magistrate Judge

 

 

Assistant United States Attorney
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 41 of 61

ATTACHMENT A-1

Location to be Searched: 1290 Northgate Apt. #35, Yuba City California, is an apartment
located south of Northgate drive and east of E. Onstott Road and directly south-west of the
Northgate drive entrance into Northgate Terrace Apartments, which is part of the complex that
sits furthest North and closest to Northgate Drive. Unit #35 is the furthest southwest apartment in
this part of the complex. This is a white with white trim, two story apartment complex. When
entering from the Northgate Drive entrance the porch of Unit #35 can be seen on the second floor
which has a window and sliding glass door and cannot be reached from ground level, but is
accessible from the south side. The residence is constructed out of white wooden panes and a
standard shingle roof. The front of the apartment has 3 windows consisting of two medium
windows with standard white blinds and a vertical rectangular window in between with standard
white blinds and sits on the second floor and to the right of the four attached apartments. The
entrance has approximately 16 stairs that are interconnected with a middle flight deck and black
railings. The stairs connect to a shared front porch that is shared with Unit #33. The front door is
greenish blue in color with a nickel finished round door knob and cylindrical key lock. A large
number 35 is left and slightly elevated adjacent the front door. Above the black marked #35 is a
black attached front door entrance porch light, with a round white bulb.

The search of the aforementioned location shall include:

ANY AND ALL attachments, to include attics, basements, garages, safes, carports,
outbuildings, appurtenances thereto, and all other areas within the curtilage.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 42 of 61

  
    

   
 

SS ———
ST Ll ote oie 12:22

(Front door of Apartment 35)

<—
*s, |

 

 

es Ceres at aaa

(Google Earth Image of Apartment Complex. Yellow Pin Indicates where APT 35 is Located)
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 43 of 61

ATTACHMENT A-2

Location to be Searched: 1837 18" Street, Olivehurst California, is a single story residence
located east of Ardmore Avenue and west of Fleming Way. 1837 18" Street is the fourth
residence east of Ardmore Avenue on the north side of 18" Street. It is light grey in color with
dark grey trim with a composite style roof. The driveway and garage door are located on the
southwest portion of the parcel. There is a wooden fence which separates the property with the
adjacent property to the west. To the right of the garage door are the numbers 1837, which are
gold or bronze in color. To the right of the numbers is a roofed entryway leading to the front
door. There are three pillars to the right of the walkway which support that portion of the roof.
The front door has a white security screen door which opens outward. To the right of the front
door is a large window with white curtains and an air conditioning unit in the right lower corner.

The search of the aforementioned location shall include:

ANY AND ALL attachments, to include attics, basements, garages, safes, carports, outbuildings,
trailers, appurtenances thereto, and all other areas within the curtilage.

     
 
  
 

 

tL ar
-

=.

1 bid > + - i

   

Google Earth

  

et eee x=
(Google Earth Street View Image of 1837 18" Street)
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 44 of 61

aa
c Tos

 

pe | eae ste1ada

(Google Earth Image, Red Mark Indicates 1837 18" Street) _
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 45 of 61

ATTACHMENT A-3

Vehicle to be Searched: A 2003 Toyota sedan, silver in color, California license plate
4XUM692, with a vehicle identification number of INXBR32E43Z056105. Registered to
Martha CHAVEZ at 1837 18" Street, Olivehurst California.

 
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 46 of 61

ATTACHMENT A-4

Vehicle to be Searched: A 2006 Hummer, silver in color, California license plate 5STNU381,
with a vehicle identification number of 5GTDN136968210253. Registered to Alonzo LOPEZ-
VALDIVIA at 1290 Northgate APT 35, Yuba City CA.

 
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 47 of 61

ATTACHMENT B
ITEMS TO BE SEIZED

The officers executing this warrant are authorized to search and seize property that constitutes evidence,
fruits, and instrumentalities of violations of the following federal statutes (the “Target Offenses”),
committed by Alonso LOPEZ-VALDIVIA, Ramon Eladio CHAIDEZ-AISPURO, Martin Alberto
MACIAS, Ramiro Lopez PACHECO, Cecilia TORRES-GODINEZ, and their co-conspirators: Title
21 U.S.C. Section 841(a)(1) - Manufacture of Marijuana; and Title 21 U.S.C. Sections 846 and 841(a)(1)
— Conspiracy to Manufacture Marijuana.

As further described in the Affidavit, the specific evidence, fruits, and instrumentalities of the Target
Offenses for which officers may search includes

1. Green t-shirt with white bear emblem and the words “king of the wild” in the emblem. T-shirt with
the words “Nike Air” and “air force”.

2. Any controlled substances, including marijuana, or controlled substances paraphernalia, including
rolling papers, cigarette packs, small medicine containers, glass and plastic vials, rolled up papers
for holding seeds, sifters, scales, and other weighing devices, drying screens, pouches, backpacks,
surveillance/monitoring devices, alarm sensors, storage containers, diluting or cutting agents, and
packaging materials, including plastic baggies, large plastic garbage bags, boxes, buckets, tin foil,
cellophane, jars, and heat sealers to package marijuana for sale;

3. Any equipment for planting, cultivating, and/or harvesting marijuana, including irrigation devices,
garden hoses, buckets, ground timing devices, electronic watering devices, aerators, PVC pipes,
water storage devices, lights, timers, power cords, generators, shovels, rakes, pruning shears, hand-
held sprayers, other gardening tools, pesticides, herbicides, starter pots, planter pots, grow pots,
paper bags, burlap bags, and plastic storage containers;

4. Narcotics or money ledgers, narcotics distribution or customer lists, narcotics supplier lists,
correspondence, notations, logs, receipts, journals, books, pay and owe sheets, records and other
documents noting the price, quantity, date and/or times when narcotics were purchased, possessed,
transferred, distributed, sold, or concealed;

5. Cellular telephones and other communication devices which could be used to participate in a
conspiracy to manufacture and/or distribute controlled substances in violation of 21 U.S.C. §
841(a)(1);

6. Bank account records, wire transfer records, bank statements, safety deposit keys and records,

money wrappers, money containers, income tax returns, evidence of financial transfer, or
movement of money generated from the sale of narcotics;
10.

11.

13.

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 48o0f61 *

Personal telephone books, address books and other such address listings, letters, cables, telegrams,
telephone bills, photographs, audio and video tapes connected to drug trafficking, personal notes
and other items reflecting names, addresses, telephone numbers, communications, and illegal
activities of associates in drug manufacturing and trafficking activities;

Financial instruments purchased with large amounts of currency derived from the sale of controlled
substances, including travelers checks, bonds, stock certificates, cashier’s checks, and certificates
of deposit; money counting machines, money wrappers and bags used to carry controlled
substances;

United States currency and foreign currency linked to the manufacture and/or distribution of
controlled substances and/or the proceeds of the manufacture and/or distribution of controlled
substances;

Records, documents, and deeds reflecting the purchase or lease of real estate, vehicles, precious
metals, jewelry, or other items obtained with the proceeds from the sale of controlled substances;

Handguns, shotguns, rifles, explosives, and other firearms/incendiary devices and ammunition that
may be used to facilitate the manufacture and/or distribution of controlled substances or discovered
in the possession of a prohibited person;

Indicia of occupancy, residency, control or ownership of the premises and things described in this
warrant, including utility bills, telephone bills, loan payment receipts, rent documents, canceled
envelopes and keys, photographs, and bank records; and

All names, words, telephone numbers, email addresses, time/date information, messages,
communications, videos, photographs, or other electronic data in the memory of the mobile
telephone or on a server and associated with mobile telephones that relate to drug trafficking. This
authority to search such mobile telephones includes the following within each mobile telephone:

Incoming call history;
Outgoing call history;
Missed call history;
Outgoing text messages;
Incoming text messages;
Draft text messages;
Telephone book;
Data screen or file identifying the telephone number associated with the mobile telephone
searched;
i. Data screen, file, or writing containing serial numbers or other information to identify the
mobile telephone searched;
Voicemail;
User-entered messages (such as to-do lists);
Photographs;
Any passwords used to access the electronic data described above;
Any and all locations, addresses, GPS coordinates, names, time/date information, or other
electronic data related to addresses and driving directions;
All information and records related to drug trafficking, including:
i. Data and information related to stored applications and/or websites used to
communicate with associates and co-conspirators;

Sa Ag aosp

agro

9
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 49 of 61

il.
iil.

iv.
Vv.
Vi.

Vil.
viii.

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

any information related to sources of drugs, including clone marijuana plants
and/or seeds (including names, addresses, phone numbers, or any other identifying
information);

any information recording schedule or travel;

all bank records, checks, credit card bills, account information, and other financial
records;

records of Internet Protocol addresses used;

records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user entered
into any Internet search engine, and records of user-typed web addresses; and

p. Evidence of user attribution showing who used or owned the devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, and browsing history.

As used above, the terms “records” and “information” include all of the foregoing items of evidence
in whatever form and by whatever means they may have been created or stored, including any form of
computer or electronic storage (such as flash memory or other media that can store data) and any

photographic form.
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 50 of 61

ATTACHMENT D
Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 51 of 61
AO 91 (Rev. 11/11) Criminal Complaint

ORIGINAL,
UNITED STATES DISTRICT COURT FILED

 

 

 

for the ;
Easter District of California AUG 1 4 2019
CLERK, Us. Dis
EAS DISTRICT 6
United States of America ) ey TERN DISTRICT OF CALIFORNIA
v. )
) Case No.
Ulises LOPEZ-PACHECO and
Oscar LOPEZ-VALDIVIA )
) 2:19 MJ 129 .__EFB .
Defendant(s) : .
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 18, 2019 oon 9 gh August 13, in the counties of Tehama and Glenn in the
Eastern District of California _, the defendant(s) violated:
Code Section Offense Description
21 U.S.C. § 841(a)(1) Manufacturing at Least 100 Marijuana Plants

This criminal complaint is based on these facts:

(see attachment)

Continued on the attached sheet.

 

CT e.¢
a Co plainant ’s signature
JERAMIAH LAUDENSLAGER

United States Forest Service Special Agent
Printed name and title

 

Sworn to before me and signed in my presence.

> j 2 . Z, Lo, Gp as 7 3 .
Date: FS Ly Az G CGY!” fbb
— , . Judge's signature

City and state: Sacramento, CA Edmund F. Brennan, U.S. Magistrate Judge

Printed name and title

 

 
Co ceo NN DN OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 52 of 61

AFFIDAVIT
AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT
I, Jeramiah Laudenslager, being duly sworn, hereby declare under penalty of perjury the facts
presented below are true and accurate to the best of my knowledge.
1. NATURE OF AFFIDAVIT AND AFFIANT’S CREDENTIALS
1. I make this affidavit in support of the issuance of a Criminal Complaint and Arrest Warrants for:
(1) Ulises LOPEZ-PACHECO; and (2) Oscar LOPEZ-VALDIVIA for manufacturing at least 100

marijuana plants, in violation of 21 U.S.C. § 841(a)(1).

2. Iama Special Agent employed by the United States Forest Service (USFS). I have been a
Special Agent since November 2012. I am a “law enforcement officer” “of the United States” within the
meaning of 18 U.S.C. § 2510(7), who is empowered by law to conduct investigations of, and to initiate
arrests for, various offenses involving national forest lands, including Title 21 offenses outlawing the
manufacture of marijuana. The facts in this affidavit come from my personal observations, my training
and experience, information obtained from other agents and law enforcement officers, and my review of
documents related to this investigation. This affidavit is intended to show merely that there is sufficient
probable cause for the requested criminal complaint and arrest warrants and does not set forth all of my

knowledge about this matter.

3. Ihave received seven months of full time, formalized training at the Federal Law Enforcement
Training Center in Brunswick, Georgia. Portions of that training included the following subjects related
to controlled substances offenses: drug identification, detection, smuggling, and interdiction; undercover
operations; money laundering techniques; the manufacture, transportation, concealment, and sales of
controlled substances, including marijuana; and the investigation of individuals and organizations
involved in such criminal activities. I have participated in numerous investigations involving controlled
substances. I have also conducted countless hours of surveillance, observing and recording movements
of persons trafficking drugs and those suspected of trafficking drugs. Additionally, I have participated

in and/or executed numerous search warrants authorizing the search of locations such as residences, cell

 
NY Dn Un & WW WN

oe

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 53 of 61

phones, and vehicles related to drug traffickers and their co-conspirators. These investigations have
resulted in arrests of numerous individuals, and the seizure of illicit drugs and drug-related evidence.

4. Asaresult of my experience, I have become familiar with the day-to-day operations and the
various practices, tools, trends, paraphernalia, and related articles utilized by various drug traffickers and
manufacturers in their efforts to cultivate, possess, import, conceal, and distribute controlled substances,

including marijuana manufacturing.

5. During the course of these investigations, I have had the opportunity to discuss at length with
other law enforcement officers and agents their investigations of suspects involved in the manufacture
and transportation of marijuana. During these conversations, I have discussed the methods and practices
used by criminal organizations to manufacture marijuana, evade detection, communicate between

workers in the gardens and those outside the gardens, and transport marijuana, equipment, and supplies.

6. During the course of those investigations against outdoor marijuana manufacturers, I have
observed that persons responsible for manufacturing large numbers of marijuana plants in remote areas
on national forest land often camp in or near the garden site to allow easier access to the garden which
are often labor intensive, save on transportation of the workers, and also protect the garden from

possible intruders who might steal the marijuana.

7. Based on my training and experience, through discussions with experienced drug investigators
and through the information I have learned through investigations, I know that most outdoor live-in
marijuana manufacturing operations are generally conducted in a similar manner. Outdoor marijuana
manufacturing operations involving large number of marijuana plants require: (1) substantial labor to
tend to the plants; (2) outside logistical support for the labor force tending to the plants; and (3) financial

support for the operation until proceeds for the processed marijuana are received.

8. Outdoor marijuana manufacturing organizations start exploring and scouting potential new

manufacturing sites in the late winter and early spring. Additionally, during scouting excursions, these

 
by WwW

Oo CO ~T HH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 54 of 61

organizations attempt to identify roadside drop points that can be utilized for the delivery of supplies,
equipment and people, which are in adjacent proximity to the operation’s trailheads and/or
manufacturing sites. A roadside drop point is a designated location where the drivers can deliver
equipment, supplies and, workers for the manufacturing site. Roadside drop points are normally
connected by path to the marijuana grow site so workers can walk the delivered supplies to the camp
area and marijuana garden, on the one hand, and the marijuana from the grow site to the drop point, on

the other hand. It is normal to locate a distinct trail system near the roadside drop points.

II. STATEMENT OF PROBABLE CAUSE

9. Since early May 2019, agents have been investigating illegal marijuana cultivation activities on
the Mendocino National Forest. During this investigation, agents have identified a marijuana grow site
in a remote area of the Mendocino National Forest, in Tehama County, California (“Grow Site #1’) and
another grow site in Glenn County, California (“Grow Site #2”). Agents raided Grow Site #1 on
August 8, 2019, and eradicated 906 marijuana plants. Agents raided Grow Site #2 on August 13, 2019,

and eradicated 741 marijuana plants.

10. During the investigation I identified two supply drop points above Grow Site #2 and
sections of trail leading down into the Salt Creek Drainage, towards Grow Site #2. I placed hidden

motion activated trail cameras at these supply drop points.

11. On June 8, 2019, at approximately 11:13 am, surveillance images captured a Hummer
backing into one of the drop points for Grow Site #2. Alonso LOPEZ-VALDIVIA (the registered owner
of the vehicle) opened the back of the vehicle, with a Hispanic man (later identified as Ulises LOPEZ-
PACHECO), dressed in full camouflage clothing with a green backpack, standing next to him. Several
minutes later, Alonso LOPEZ-VALDIVIA opened the passenger side door and began removing items.
Ulises LOPEZ-PACHECO picked up a propane tank and carried it toward the trail while Alonso
LOPEZ-VALDIVIA continued to remove items from the front passenger compartment. Ulises LOPEZ-
PACHECO walked back over to Alonso LOPEZ-VALDIVIA and moved a white grocery bag and a

brown paper bag toward the back of the vehicle.

 
nA &— WD WN

mo SOS Ss DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 55 of 61

12. On June 18, 2019, at approximately 3:20 pm, surveillance images at one of the supply
drop points for Grow Site #2 reveal a man who appears to be Ulises LOPEZ-PACHECO dressed in a
camouflage long sleeve shirt, blue jeans and ball cap walking at the supply drop point. Soon after, a
vehicle arrives at the supply drop point. The man who appears to be Ulises LOPEZ-PACHECO is
carrying items off the side of the hill, and another man (later identified as Oscar LOPEZ-VALDIVIA),
dressed in a maroon long sleeve shirt, blue jeans, and green full brim hat, is at the driver’s door of the
vehicle. Oscar LOPEZ-VALDIVIA and the man who appears to be Ulises LOPEZ-PACHECO carry

grocery bags off the side of the hill.

13. On August 12, 2019, a search warrant for 1290 Northgate Road, Apartment 35, Yuba

City, California, was issued by the Honorable Edmund F. Brennan.

14. On August 13, 2019, Agents executed the search warrant at 1290 Northgate Road,
Apartment 35. Ulises LOPEZ-PACHECO and Oscar LOPEZ-VALDIVIA were discovered inside the
residence along with Alonso LOPEZ-VALDIVIA. I immediately recognized Ulises LOPEZ-PACHECO

from the trail camera photos taken on June 8, 2019.

15. | A subsequent interview of Ulises LOPEZ-PACHECO was conducted, with a Spanish-
speaking agent translating. Agents advised Ulises LOPEZ-PACHECO of his Miranda rights and he
stated he understood and agreed to speak with agents. During the interview Ulises LOPEZ-PACHECO
said he had been in Grow Site #2 for approximately 2-3 months. I showed him an image taken on June
8, 2019, at one of the supply drop points and he confirmed that was him in the photo. Ulises LOPEZ-
PACHECO said they were planting marijuana in the mountains. He said there were about 300
marijuana plants in Grow Site #2 and that they were grown from seed. He said that he and Oscar
LOPEZ-VALDIVIA were in Grow Site #2 together. He said Alonso LOPEZ-VALDIVIA, Oscar
LOPEZ-VALDIVIA, Ulises LOPEZ-PACHECO, and the men arrested from Grow Site #1 on August 8,
2019 (Martin Alberto MACIAS and Ramiro LOPEZ-PACHECO (2:19-mj-125-DB)) were all in it

together and they were all going to get the same percentage of the proceeds. He said they were going to

 
na F&F W WN

Oo CO IT DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-00834-AC Document 1 Filed 09/25/19 Page 56 of 61

rent a house, stash the marijuana, and find someone to buy it. He said he and Oscar LOPEZ-
VALDIVIA would get ahold of Alonso LOPEZ-VALDIVIA to bring supplies. He said he left Grow
Site #2 on Saturday (August 10, 2019) or Sunday (August 11, 2019) to try and find his buddies (who

were arrested in Grow Site #1 on August 8, 2019).

16. Agents also interviewed Oscar LOPEZ-VALDIVIA, with a Spanish-speaking agent
translating. Agents advised Oscar LOPEZ-VALDIVIA of his Miranda rights and he stated he
understood and agreed to speak with agents.. During the interview, Oscar LOPEZ-VALDIVIA said he
had been in Grow Site #2 somewhere between 15 days to a month. He said he was in Grow Site #2
with Ulises LOPEZ-PACHECO, Oscar LOPEZ-VALDIVIA said he would work in the entire grow site
but was only paid to water about 200 marijuana plants and the marijuana plants had already been planted
when he arrived. He said there were about 400 marijuana plants in Grow Site #2. He said Alonso
LOPEZ-VALDIVIA had brought them supplies when they were in Grow Site #2. He said he and Ulises
LOPEZ-PACHECO went to Grow Site #1 when they could not get ahold of the men who had been
working there. He said he left Grow Site #2 on Sunday (August 11, 2019) and Alonso LOPEZ-
VALDIVIA picked him up. During the interview I showed him one of the pictures taken on June 18,
2019. Oscar LOPEZ-VALDIVIA confirmed that it was him and Alonso LOPEZ-VALDIVIA in the
picture at the supply drop point. He said Alonso LOPEZ-VALDIVIA had paid him $1,000 for the work
he did in the marijuana grow.

[CONTINUED ON NEXT PAGE]

 
 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 57 of 61

Ii. CONCLUSION
17. Based on the foregoing, I believe that there is probable cause that Ulises LOPEZ-
PACHECO and Oscar LOPEZ-VALDIVIA manufactured at least 100 marijuana plants, in violation of
21 U.S.C. § 841(a)(1). Accordingly, I request that the Court issue the Criminal Complaint and Arrest.

Warrants sought herein.

Respectfully submitted,

ERAMIAH LAPDENSLAGER
United States Forest Service Special Agent

Approved as to form on August 14, 2019.

(bd,

David {d Spencer WA
Assistant United States Attorney

Sworn and subscribed to on August , / 7 2019,

 
 

 

AION. A) EDMUND BRENNAN
United States Magistrate Judge

 
AO 93 (Rey. 11/13) SedoAS S2inLOveiaonOO834-AC Document 1 Filed 09/25/19 Page 58 of 61

UNITED STATES DISTRICT COURT

for the

Eastern District of California

 

In the Matter of the Search of ) AC
) 54 a
. . _ ) Case No. 2:1 9- SW -8 o
Six Electronic Devices in the Lawful Custody of the U.S. Forest )
Service
)
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location:

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before October 9, 2019 (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. © at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to th
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

1 Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: G / > o/ / Gq G 30 a@e- LEA Kor tt é 4 x.
! ! Judge's signature

City and state: - Sacramento, California Allison Claire, U.S. Magistrate Judge
Printed name and title
AQ 93 (Rev. 11/13) ShnASRa Sci.A GWARQBS4,Aaindgocument 1 Filed 09/25/19 Page 59 of 61

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge Date

 

 
No

wo

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 60 of 61

ATTACHMENT A

Device 1:
THE PROPERTY TO BE SEARCHED IS A WHITE/BLACK iPHONE WITH YELLOW CASE

(evidence item 1, seized from 1290 Northgate Drive, APT 35)

Device 2:
THE PROPERTY TO BE SEARCHED IS A BLACK SAMSUNG CELL PHONE, MODEL SM-
J337A, S/N R28K431 WHPE (evidence item 2, seized from 1290 Northgate Drive, APT35)

Device 3:
THE PROPERTY TO BE SEARCHED IS A BLACK iPHONE (evidence item I-1, seized from 1837

18" Street)

Device 4:
THE PROPERTY TO BE SEARCHED IS A BLACK ZTE CELL PHONE, MODEL N9137, S/N

325376834826 (evidence item |-2, seized from 1837 18" Street)

Device 5:

THE PROPERTY TO BE SEARCHED IS A BLACK/SILVER LG CELL PHONE, MODEL
LGMS631, S/N 5I2KPRW854718 (evidence item 2-2, seized from 1837 18" Street)

Device 6:
THE PROPERTY TO BE SEARCHED IS A WHITE SAMSUNG CELL PHONE, MODEL SM-
J700T1, FCC ID A3LSMJ700T (evidence item, 2-3, seized from 1837 18" Street)

Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6, are currently located at a United States

Forest Service facility.

This warrant authorizes the forensic examination of the Devices for the purpose of identifying the
electronically stored information described in Attachment B.

 
nN

we

 

 

Case 2:19-sw-00834-AC Document1 Filed 09/25/19 Page 61 of 61

ATTACHMENT B

All records on Device 1, Device 2, Device 3, Device 4, Device 5 and Device 6 described in Attachment
A that relate to violations of 21 U.S.C. § 841 (a)(1) & 846 and involve the manufacturing of marijuana

since January 2019, including, but not limited to:

a. all information relating to any conspiracy to manufacture, distribute, and/or possess with
the intent to distribute marijuana;

b. dates, times and durations of telephone calls made to the cellular telephone by
conspirators and made by the cellular telephone to conspirators, with the telephone

numbers calling or called;

c. names, nicknames, aliases, addresses, and telephone numbers of potential conspirators in
the manufacture and distribution of marijuana;

d. lists of customers and related identifying information;

e. types, amounts, and prices of drugs trafficked as well as dates, places, and amounts of
specific transactions;

f. any information related to sources of supplies necessary to support the cultivation and
harvesting of marijuana (including names, addresses, phone numbers, or any other
identifying information);

g. any information recordings schedule or travel from March |, 2018, to August 24, 2018

h. all bank records, checks, credit card bills, account information, and other financial
records.

2. Evidence of user attribution showing who used or owned Device 1, Device 2, Device 3,
Device 4, Device 5 and Device 6 at the time the things described in this warrant were created, edited, or
deleted, such as logs, phonebooks, saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored, including any
form of computer or electronic storage (such as flash memory or other media that can store data) and

any photographic form.

ho

 

 
